CLARK, Judge,
dissenting:
The purpose of the requirements of G.S. 1-597 for “general circulation to actual paid subscribers” and of G.S. 105-369(d) for “general circulation in the taxing unit” is twofold: (1) to give reasonable notice to the owners of property subject to the tax lien, and (2) to apprise prospective purchasers of the sale.
Old Fort is a small town in western McDowell County, about six miles from the county’s western boundary. Assuming that voter registration reflects accurately the population, Old Fort Township has about 11.7% of the estimated 30,000 county population. More than half of the county population is concentrated in Marion, the county seat located in the approximate center of the county and about 10 miles east of Old Fort. The record on appeal indicates a paid circulation of 499 copies, 382 copies in Old Fort Township, and 117 copies in the remainder of the county with 88.3% of the population.
I agree with the majority that findings of fact (4), (5), and (6) are supported by the evidence. I note, however, that these findings do not include any facts relating to the number of subscribers or circulation. I do not agree with the majority that findings (17), (18), (19), (27), and (29) support the conclusion that The Old Fort Dispatch has general circulation. Finding (26) apparently links Old Fort to Marion, 10 miles away and having minuscule circulation of the Dispatch, so as to reach the misleading finding that “the areas ... having the greatest circulation of The Old Fort Dispatch Newspaper are the same which contain 72.6% of the registered voters ” The elimination of irrelevant and misapplied facts leaves little or nothing to support the judgment.
I cannot accept such a miserably low standard for the requirements of G.S. 1-597 and G.S. 105-369(d), which are designed primarily to protect the due process rights of the defaulting tax lister.